   Case 3:21-cv-00002-DHB-BKE Document 19 Filed 03/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT U.S.DiSTi; T \ COURT
                                                                        ;
                                                            Auau j uiiV.
                   FOR TEIESOUTEIERN DISTRICT OF GEORGIA2Q2I                    _| A R- 3 I
                                   DUBLIN DIVISION

JERRY W. SPENCER,                           )
                                            )
             Plaintiff,                     )
                                            )
      V.                                    )           CV 321-002
                                            )
WARDEN VANCE LAUGHLIN;                      )
MEDICAL STAFF, Wlieeler Correctional        )
Facility; and CORE CIVIC,                   )
                                            )
             Defendants.                    )


                                        ORDER


       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 18-1.)

The Magistrate Judge recommended dismissing the case because Plaintiff had not exhausted

                                                                                        a
his administrative remedies and had provided dishonest information about his prior filina

history. (See doc. no. 15.)    Plaintiffs objections do not address providing dishonest

information but instead focus on the argument he should not have to complete the exhaustion

requirement because he is complaining about medical treatment. (See doc. no. 18-1, p. 3

(“[W]e must understand and acknowledge death, suffering, and pain does not have a

procedure or exhaustion of remedies.”).)

       However, as the Magistrate Judge explained, section 1997e(a) of the Prison Litigation

Reform Act mandates exhaustion of administrative remedies prior to filing a federal lawsuit,
    Case 3:21-cv-00002-DHB-BKE Document 19 Filed 03/01/21 Page 2 of 2




and the Court does not have discretion to waive the requirement. (Doc. no. 15, pp. 3-4


(collecting cases).) The Court also observes the record is replete with information showing

Plaintiff is receiving medical treatment, but it appears his recovery has not been as speedy or

complete as he would prefer. (See doc. nos. 5, 10, 13.)

          Accordingly, the Court OVERRULES the objections and ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion. The Court DENIES AS MOOT

the “Motion of Memorandum of Previous Facts,” (doc. no. 10), DISMISSES this case

without prejudice for failure to exhaust administrative remedies and as a sanction for

Plaintiff providing dishonest information about his filing history, and CLOSES this civil

action.

          SO ORDERED this                                         , 2021, at Augusta, Georgia.




                                                   UNITED STATES DISTRICT JUDGE




                                               2
